Nichols, Justice.
1. No grounds for an equitable accounting are alleged, and an accounting may be had at law. Code § 10-102; Burress v. Montgomery, 148 Ga. 548 (97 SE 538); Gifford v. Jackson, 223 Ga. 155 (154 SE2d 224).
2. This case falls within the jurisdiction of the Court of Appeals since it involves a declaratory judgment and temporary restraining order to maintain the status quo between the parties until the accounting may be had, and the prayer for permanent injunction without alleging facts which it is claimed would support the prayer for such relief is insufficient to place jurisdiction in this court. See Hudon v. North Atlanta, 219 Ga. 179 (132 SE2d 74), and citations.

Transferred to the Court of Appeals.


All the Justices concur.

J. Ralph McClelland, Jr., for appellant.
Edward P. Ellis, Walter W. Calhoun, Joe W. Gerstein, for appellees.